TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 15, 2022



                                       NO. 03-22-00156-CV


                                S. B., J. B., and C. C., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on March 17, 2022. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellants S.B.

and C.C. are indigent and unable to pay costs, no adjudication of costs is made as to S.B. and

C.C. Appellant J.B. shall pay the filing fee related to the filing of his notice of appeal.